Per Curiam. This case arises as a result of an hourly increase for day labor, extra help employed by the Department of Transportation. The increase in hourly pay scale was approved by the Department of Labor but not reported to the Department of Transportation in time for the changes to be made in the payroll effective period. The period for which back salary is sought is from May 1, 1974, through June 30, 1974, and according to the Departmental Report, the amount due Mr. Laird is $134.40. We find that claimant is entitled to back salary in the gross amount of $134.40, plus employer contributions of $15.93, for a total employee benefit of $150.33 which should be disbursed by the Comptroller and credited as follows: To the State Employees’ Retirement System as follows: $ 5.38 Employee’s contribution to State Employees’ Retirement System $ 7.87 Employee’s contribution to F.I.C.A. $ 8.06 State’s contribution to State Employees’ Retirement System $ 7.87 State’s contribution to F.I.C.A. To the Illinois State Treasurer to be remitted to the Internal Revenue Service: $ 0 as claimant’s Federal Income Tax withholding for current taxable year. To the Illinois Department of Revenue, Income Tax Division: $ 0 as claimant’s Federal Income Tax withholding for current taxable year. Net to claimant: $121.15 as claimant’s net salary after all of the above contributions and withholdings have been deducted from the above total employee benefit. It Is, Therefore, Ordered that claimant be and is hereby awarded, the total employee benefit of $150.33, (One Hundred Fifty Dollars And Thirty-Three Cents) to be disbursed and credited in accordance with our above finding.